DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on May 7, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on May 7, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the amended claims and remarks filed by the applicant on May 7, 2022 relating to U.S. Patent Application 16/869,198 filed on May 7, 2020.  Claims 1 - 6, 8, 10 -15 and 17 – 20 have been amended. Claim 9 is canceled. New Claim 21 has been added.  Claims 1-8 and 10 – 21 are pending and have been examined. This action is non-final.                    

Response to Arguments


Applicant's Remarks filed on May 7, 2022 have been fully considered.
With regard to the 35 USC § 101 rejection Applicant asserts that the claims are directed to an electronic payment network running in parallel with a blockchain network which cannot be performed in the mind and do not fall into any of the enumerated groupings for abstract ideas. (Remarks, pp. 7 – 8). Examiner respectfully disagrees. The claims recite the abstract idea of receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. (See Section 101 rejection below). Applicant further asserts that the additional elements of the claims recite a specific improvement over prior payment systems because an automated compliance check is performed in parallel as the payment is being processed in an electronic payment network which specifically reduces the amount of time it takes for a payment to settle which imposes a meaningful, practical solution. (Remarks, pp.  9 – 10).  Examiner respectfully disagrees. Applicant’s own language regarding the reduction of time for a payment to settle (Remarks, p. 9) indicates the solution to a business problem, not a technical problem. The additional elements of the claims amount to no more than instructions and tools to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application or constitute significantly more. The Section 101 rejection is maintained.
With regard to the 35 USC § 103 rejection, Applicant has amended the limitations of independent Claims 1, 10 and 19 and asserts that none of the cited references, Cuomo, Walls and Sharma, teach the elements of the amended independent claims. (Remarks, pp. 11-14). Particularly, that Cuomo does not describe a blockchain network in parallel with an external electronic payment network such as Banknet. Instead, Cuomo describes one network (i.e., the blockchain network). All of the communications and processes being performed in Cuomo relate to blockchain transactions and not to electronic payment transactions on a payment network that is independent from the blockchain network. (Remarks, p. 12).  Applicant further asserts that Walls and Sharma do not teach 
the use a blockchain network to settle a payment transaction on an electronic payment network. Instead, Sharma uses a traditional credit card / debit card settlement process that requires an overnight settlement via the acquiring bank / issuing bank involved in the payment transaction whereas in the present application, the settlement of the electronic fiat-based payment from the electronic payment network is performed on a parallel blockchain network. A blockchain transaction is executed on the blockchain to transfer an obligation of the receiver (as a result of the payment on the way) to the sender. This balances the payment on the electronic payment network, until that payment ultimately clears (the next day or the next few days). When it finally clears, the process is undone. None of this happens in Sharma. (Remarks, pp. 13-14). Applicant’s arguments are persuasive. A further search has not identified references that disclose the elements of the amended independent claims.  The Section 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 and 10 – 21 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 and 21 are directed to an apparatus. Claims 10 – 18 are directed to a method. Claims 19 – 20 are directed to a non-transitory computer readable medium comprising instructions that cause a processor to perform a method. Therefore, on its face, each of Claims 1 - 8 and 10 – 21 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to establish communication channels between a sender, a receiver, an electronic payment network, and a blockchain network coupled to a host platform via an application programming interface (API) service of the host platform, capture a message transmitted between the sender and the receiver via the API service, and extract transaction details from the message of an electronic fiat payment transaction between the sender and the receiver submitted via the electronic payment network, wherein the transaction details comprise information about a transfer of value from the sender to the receiver via the remote electronic payment network which has not been settled, verify, via the blockchain network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; execute a blockchain transaction via a blockchain ledger of the blockchain network which transfers a crypto-based asset from the receiver to the sender via the blockchain ledger to settle the electronic fiat payment transaction submitted via the remote electronic payment network; and record the message  and a result of the verification via the blockchain ledger. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves communications between a sender and receiver relating to a fiat payment transaction which is unsettled and is settled through the transfer of an asset of value from the receiver which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 19 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an apparatus comprising: a memory; and a processor communicably coupled to the memory and configured to establish communication channels between a sender, a receiver, an electronic payment network, and a blockchain network coupled to a host platform via an application programming interface (API) service of the host platform, capture a message transmitted between the sender and the receiver via the API service, and extract transaction details from the message of an electronic fiat payment transaction between the sender and the receiver submitted via the electronic payment network, wherein the transaction details comprise information about a transfer of value from the sender to the receiver via the remote electronic payment network which has not been settled, verify, via the blockchain network, whether a format and a header of the message comply with format requirements and header requirements of a predetermined messaging standard; execute a blockchain transaction via a blockchain ledger of the blockchain network which transfers a crypto-based asset from the receiver to the sender via the blockchain ledger to settle the electronic fiat payment transaction submitted via the remote electronic payment network; and record the message  and a result of the verification via the blockchain ledger. The additional elements recited in the Claim 1 are underlined above. The blockchain and API elements are recited at a high level and are being used as tools to implement the abstract idea. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 11 and 20 (detecting and verifying message content within the message which comprises information about one or more of an anti-money laundering (AML) compliance, know your client (KYC) compliance, and sanctions compliance), Claims 3 and 12 (the processor is further configured to verify a signature of the sender which is attached to the electronic message based on predefined signatures),  Claims 4 and 13 (verifing that the format of the message and the header of the message are compliant with header requirements and format requirements of ISO 20022), Claims 5 and 14 (determining whether an XML injection has occurred within the message based on a comparison of message content to syntax stored within an XML library), Claims 6 and 15 (receiving notice of a successful compliance verification of the transfer of value from the receiver, and in response, storing the notice via the blockchain ledger), Claims 7 and 16 (the processor is further configured to receive notice of a failed compliance verification of the transfer of value from the receiver, and in response, terminate the transfer of value from the sender to the receiver via the electronic payment network), Claims 8 and 17 (to identifying a sensitive data value within the message and replacing the sensitive data value with a non-sensitive proxy value), Claim 18 (signing the message with a unique signature in response to successful verification) and Claim 21 (the processor is configured to detect that the electronic fiat payment transaction has settled on the electronic payment network, and in response, undo the transfer of the crypto-based asset from the receiver to the sender) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1- 8 and 10 - 21 are not patent eligible. 


Claim Interpretation

Claims 1, 10 and 19 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claims 1, 10 and 19 each contain the clause “… via the blockchain ledger to settle the electronic fiat payment transaction …”.  This clause clearly refers to intended use; it does nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694